                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
BIAGIO MUSTO and STEVIE ROSE
MUSTO,
                                                              NO. 3:18-CV-02427
         Plaintiffs,
                                                              (JUDGE CAPUTO)
                  v.

OFFICE DEPOT, INC., et al.,

         Defendants.

---------------------------------------------------------

OFFICE DEPOT, INC., et al.,

         Third-Party Plaintiffs,

                 v.

GIRARD J. MECADON, et al.,

         Third-Party Defendants.

                                                     ORDER
        NOW, this 9th day of July, 2019, IT IS HEREBY ORDERED that:
        (1)      Third-Party Defendants Girard J. Mecadon, GJM Holdings, LLC, and the
                 Law Office of Girard J. Mecadon’s Motions to Dismiss the Third-Party
                 Complaint (Docs. 12, 18) are GRANTED. The Third-Party Complaint is
                 DISMISSED without prejudice.
        (2)      All other pending motions (Docs. 9, 10), which relate to the Third-Party
                 Complaint, are DENIED as moot.


                                                             /s/ A. Richard Caputo
                                                             A. Richard Caputo
                                                             United States District Judge
